COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Noble Drilling (Jim Thompson), LLC, Relator

Appellate case number:   01-13-00412-CV

Trial court case number: 2011-43366

Trial court:             215th District Court of Harris County, Texas

        On June 11, 2013, the parties participated in a telephone conference with Justice Harvey
Brown during which Justice Brown understood the parties to have reached an agreement that (1)
the trial court’s order striking Noble Drilling (Jim Thompson), LLC’s pleadings should be set
aside, and (2) Noble’s petition for writ of mandamus should be conditionally granted without any
other explanation.
         To avoid any misunderstanding, the Court requests that the parties confirm in writing
whether such is their agreement or whether they oppose a conditional grant of the mandamus
relief requested by Noble. The parties’ responses are due by Friday, June 14, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown______
                   Acting Individually




Date: June 11, 2013